Citation Nr: 1041868	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-34 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a lumbar 
spine disability.

2.  Entitlement to a rating higher than 20 percent for 
radiculopathy of the left lower extremity.

3.  Entitlement to a rating higher than 20 percent for a cervical 
spine disability.

4.  Propriety of service severance pay recoupment from 
compensation benefits.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel






INTRODUCTION

The Veteran served on active duty from May 1985 to May 1987.

The rating issues identified above come before the Board of 
Veterans' Appeals (Board) on appeal of a May 2006 and June 2007 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  The 
recoupment issue cited on the title page relates to an appeal of 
a January 2003 determination of the RO that severance pay the 
Veteran had received in service should be deducted from her VA 
disability compensation.  In September 2009, during the course of 
the appeal, the RO determined the recoupment would be corrected 
with a payment to the Veteran of $637.50, and closed the appeal 
as a full grant of the benefit sought.  However, the Veteran 
continues to dispute the propriety of the amount of the payment, 
so the Board has reinstated the appeal. 


REMAND

In her substantive appeal on the issue of recoupment of service 
severance pay, received in January 2004, the Veteran requested a 
hearing before a Member of the Board at the RO (Travel Board 
hearing).  In a letter to the Board dated in August 2010 she 
reiterated her desire for a Travel Board hearing on that issue.

In regard to the rating issues, the Veteran's letter to the Board 
in August 2010 included private medical treatment records 
addressing the lumbar and cervical spines.  She did not include a 
waiver of her right to have the evidence initially considered by 
the RO.      

Accordingly, this case is REMANDED to the originating agency for 
the following actions:

1.  The RO or the Appeals Management Center 
(AMC) in Washington, D.C., should 
readjudicate the Veteran's claims for higher 
ratings in light of the entire record, but 
specifically considering the new evidence 
submitted by the Veteran directly to the 
Board.  Thereafter, if any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the RO or the AMC should 
furnish to the Veteran a Supplemental 
Statement of the Case.  

2.  Then, the RO should schedule the Veteran 
for a hearing before the Board at the RO in 
accordance with the docket number of the 
Veteran's appeal.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The appellant need take no action until she is otherwise 
notified, but she may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


